Citation Nr: 0705530	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-10 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for unspecified cysts.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
October 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1. The veteran does not have a current cyst disability.  

2.  No medical evidence connects any current disability to 
the veteran's cyst that was removed by surgery in 1953.  


CONCLUSION OF LAW

The criteria for service connection for unspecified cysts 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection for unspecified cysts, the record must establish 
three requirements: (1) the existence of a current 
disability; (2) disease or injury during active military 
service; and (3) a relationship between the current 
disability and the inservice disease or injury.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) (a determination of 
service connection requires a finding of the existence of a 
current disability and a determination of the relationship 
between that disability and an injury or disease incurred in 
service).  If any of those requirements is not met, service 
connection is not permitted.  As discussed below, since the 
veteran cannot meet the first requirement, his claim is 
properly denied. 

A veteran cannot qualify for service connection without a 
medical finding of a current disability.  Congress 
specifically limits disability compensation to those who have 
a present disability.  Degmetich v. Brown, 104 F.3d 1328, 
1330-1332 (a currently existing disability is required to 
establish service connection); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection is not appropriate 
without evidence of a presently existing disability).  

The record shows that the veteran has no current cyst 
disability.  The veteran has submitted no medical evidence 
establishing the current existence of a cyst disability.  In 
all the medical treatment records from 1986 to 2006, there is 
not one notation involving a draining cyst or any other kind 
of cyst.  The only evidence of his current condition is the 
veteran's testimony that the cyst that was operated on in 
1953 is still draining today.  The veteran is competent to 
testify about the symptoms that a lay person can observe so 
long as the determinative issue is not medical in nature.  
Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995) (lay 
statements about a person's own observable condition or pain 
are competent evidence); Harvey v. Brown, 6 Vet. App. 390, 
393 (1994) (lay person competent to testify of the observable 
series of events leading to an injury); Layno v. Brown, 6 
Vet. App. 465, 469-470 (1994) (lay testimony is competent 
when it regards features or symptoms of injury or illness).   
But the veteran's testimony that his "cyst" is "draining" 
is not competent medical evidence sufficient to establish a 
current disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge).  Whatever symptoms 
the veteran is experiencing, there is no record that he has 
ever mentioned it to a medical professional during 20 years 
of medical treatment.  No examiner has noted such a condition 
during any of the veteran's physical examinations.  Since the 
record does not establish the existence of a current 
disability, service connection is not warranted.  

Nor does the reasonable doubt doctrine apply here.  When 
there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  But when, as here, there is no competent evidence 
in favor of the claim, that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  

In any event, service connection is also not warranted 
because there is no competent medical evidence connecting a 
current disability to the cyst that was removed during 
service in 1953.  The veteran has produced no medical nexus 
opinion, and, as mentioned above, none of the medical 
treatment records mentions a cyst or disability related to a 
cyst removal during service.  Thus, even if the veteran's 
symptoms constituted a current disability, service connection 
would nevertheless be denied for the lack of a nexus opinion.    

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's May 2002 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
July 2002 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, 
identified what evidence might be helpful in establishing his 
claim, and asked the appellant to send VA information about 
evidence or the evidence itself.  

That letter did not explicitly invite the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim and it did not address what evidence was necessary with 
respect to the rating criteria or effective date of an award 
for service connection.  

Neither the veteran nor his representative has raised any 
notice errors on appeal.  And since the veteran had a 
meaningful opportunity to participate in the adjudication 
process, the veteran was not prejudiced by those errors.  See 
Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  

Although the veteran was not explicitly invited to submit 
evidence, the May 2002 letter made clear what evidence was 
needed and that the veteran could submit evidence.  In 
addition, the June 2006 remand advised him that he had the 
right to submit additional evidence and argument on the 
matters remanded by the Board.  The veteran was thus not 
harmed by the incomplete notice in the May 2002 letter.  

As for the issue of notifying him of evidence needed to meet 
the rating criteria and effective date for an award of 
service connection, he was given this information in the 
November 2006 supplemental SOC.  Since service connection was 
denied, those issues have become moot, and there is no 
prejudice to the veteran in the timing or the type of 
document conveying this information to him.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his VA treatment records and by providing the 
veteran with an opportunity to present sworn testimony before 
the Board.  

The veteran's representative notes in the informal hearing 
presentation that with the exception of the Orlando VA 
medical facility, it is unclear whether the other facilities 
made any attempt to determine whether records existed from 
the 1950's.  It is true that the letter forwarding the 
records from the Orlando facility explicitly stated that the 
veteran had started going to that facility in 1986, and that 
all records it possessed were being sent.  But there is 
nothing in the record to indicate that incomplete records 
were obtained from the other VA facility.  The Leesburg 
facility sent a July 2006 letter with its documents 
indicating that a copy of the information requested was 
enclosed.  The information that had been requested was all 
medical records from 1953 through May 2006.  That same 
request had been sent to Gainesville, and while no cover 
letter accompanied the records sent from that facility, the 
records received were sent in response to that request and 
nothing indicates that those records were incomplete.  

In any event, the veteran was not prejudiced by the lack of 
records from the 1950's. Even if those records showed a cyst 
condition that continued after discharge from service, since 
the records from 1986 forward contain no evidence of a 
disability related to a cyst or cyst removal during service, 
service connection would nevertheless be denied on the basis 
that a current disability does not exist.  


ORDER

Service connection for unspecified cysts is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


